18-14010-jlg           Doc 140        Filed 12/31/18       Entered 12/31/18 13:54:54               Main Document
                                                         Pg 1 of 30


LATHAM & WATKINS LLP
Richard A. Levy, Esq. (admitted pro hac vice)
Matthew L. Warren, Esq. (admitted pro hac vice)
330 North Wabash Avenue
Suite 2800
Chicago, IL 60611
Telephone:     (312) 876-7700
Facsimile:     (312) 993-9767
Email:        richard.levy@lw.com
              matthew.warren@lw.com

– and –

Christopher Harris, Esq.
Blake T. Denton, Esq.
Jeffrey Mispagel, Esq.
885 Third Avenue
New York, NY 10022
Tel:          (212) 906-1200
Fax:          (212) 751-4864
Email:        christopher.harris@lw.com
              blake.denton@lw.com
              jeffrey.mispagel@lw.com

Proposed Counsel for the Official
Committee of Unsecured Creditors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                                 Chapter 11

    SYNERGY PHARMACEUTICALS INC., et al.,1                                 Case No. 18-14010 (JLG)

                                    Debtors.                               (Jointly Administered)

                                                                           Hearing Date: January 4, 2019




1
             The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
             numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc.
             (4596). The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York,
             New York 10170.
18-14010-jlg     Doc 140       Filed 12/31/18        Entered 12/31/18 13:54:54              Main Document
                                                   Pg 2 of 30


 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
   THE DEBTORS’ MOTION FOR (I) AN ORDER (A) APPROVING THE BIDDING
   PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
 ASSETS, (B) ESTABLISHING THE NOTICE PROCEDURES AND APPROVING THE
FORM AND MANNER OF NOTICE THEREOF, (C) APPROVING PROCEDURES FOR
 THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
AND UNEXPIRED LEASES, (D) SCHEDULE A SALE HEARING, AND (E) GRANTING
    RELATED RELIEF AND (II) AN ORDER (A) APPROVING THE SALE OF THE
        DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES, AND OTHER INTERESTS, (B) APPROVING THE ASSUMPTION
  AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
      LEASES RELATED THERETO, AND (C) GRANTING RELATED RELIEF


       The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtors and debtors-in-possession (collectively, the “Debtors”) by and through their undersigned

proposed counsel, respectfully submits this objection (the “Objection”) to the Debtors’ Motion

for (I) an Order (A) Approving the Bidding Procedures for the Sale of Substantially all of the

Debtors’ Assets, (B) Establishing the Notice Procedures and Approving the Form and Manner of

Notice Thereof, (C) Approving Procedures for the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases, (D) Schedule a Sale Hearing, and (E) Granting

Related Relief and (II) an Order (A) Approving the Sale of the Debtors’ Assets Free and Clear of

all Liens, Claims, Encumbrances, and Other Interests, (B) Approving the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)

Granting Related Relief [Docket No. 17] (the “Bid Procedures Motion”)2. In support of this

Objection, the Committee respectfully states as follows:




2
       Capitalized terms used, but not otherwise defined, in this Objection shall have the meaning set forth in the
       Bid Procedures Motion. All references to “Exhibit [X]” herein refer to the exhibits to the Declaration of
       Blake T. Denton, dated December 31, 2018, filed contemporaneously herewith.



                                                       2
18-14010-jlg     Doc 140        Filed 12/31/18        Entered 12/31/18 13:54:54                 Main Document
                                                    Pg 3 of 30


                                    PRELIMINARY STATEMENT

       1.       While the Stalking Horse Agreement establishes a base price for the Debtors’ assets

–

                          – it does so at unacceptable costs and damage to the Debtors’ estates and

particularly the recoveries of the Debtors’ unsecured creditors.3 In short, the Debtors and Stalking

Horse Bidder have agreed to (i) a purchase price that conveniently just barely clears the purported

amount of the secured debt, (ii) a sale structure that greatly inhibits competitive bidding and all

but forecloses any realistic prospect for this purchase price to be market tested, and (iii) a

distribution scheme dictating how the sale proceeds will be applied and which specific creditors

will be treated to priority status. Even worse, this Court is provided no supervision over this

structure nor will it be subject to the requisite standards set forth in the Bankruptcy Code – such

as those governing a plan of reorganization. Rather, the Debtors, DIP Lenders and Stalking Horse

Bidder have simply agreed on all of these terms and only come to this Court seeking a quick

approval in order to protect the Stalking Horse Bidder and the Debtors’ management and board of

directors from future scrutiny.4 This structure is one absolutely inconsistent with the Bankruptcy

Code and if permitted would establish a precedent that would undoubtedly become the playbook




3
       The Committee served discovery requests on the Debtors and the Stalking Horse Bidder the day after
       formation of the Committee, following conclusion of the Second Interim DIP Hearing. The Debtors and the
       Stalking Horse Bidder commenced production on a rolling basis on December 27, 2018 and to date have
       produced approximately 4300 documents representing over 66,000 pages, some only sixteen hours prior to
       the objection deadline. While the Committee has endeavored to review as many documents as possible in
       the past four days, such review is ongoing. Moreover, as a consequence of the quick speed of these cases
       this Objection is filed prior to the taking of depositions, which are scheduled for January 2-3, 2019. As such,
       the Committee reserves all rights to supplement this Objection with additional arguments and/or evidence
       prior to or at the Bidding Procedures hearing.
4
       While an issue for another day, notably the “Acceptable Plan” filed by the Debtors [Docket No. 111],
       contemplates releasing all current and former directors and officers of the Debtors. Even based solely on the
       facts discovered in connection with this Objection, such a release is patently inappropriate as the Committee
       believes significant causes of action against both current and former directors and officers exist and will need
       to be pursued at the appropriate time.


                                                         3
18-14010-jlg     Doc 140        Filed 12/31/18       Entered 12/31/18 13:54:54               Main Document
                                                   Pg 4 of 30


for numerous future pre-baked deals seeking to lock-in a specific buyer, specific price and specific

distribution of proceeds to benefit secured creditors and management while obtaining a protective

stamp of approval from a federal court.

       2.       As this Court is already aware, the Debtors – at the insistence of the Stalking Horse

Bidder and the DIP Agent – seek to establish Bidding Procedures that (a) establish a lightning-fast

sale process that will limit the ability of other interested parties to participate and maximize value

and (b) preclude any ability for the creditors of the Debtors to propose alternatives to the sale

process. On top of the foregoing, the Debtors seek to reward the Stalking Horse Bidder – an entity

that



                                  – with lucrative bid protections.              As a kicker,

                             the Stalking Horse Agreement dictates the distribution of sale proceeds

by assuring payment of $15 million to certain employees of the Debtors (regardless of whether

such employees have priority claims or even have allowed claims6) pursuant to

            prepetition employee plan that was amended only three days before the Petition Date




6
       The Stalking Horse Agreement provides that “in the event that the Sellers are not authorized to pay severance
       to employees at the Closing pursuant to the Sale Order, the Purchaser shall instead deposit the Severance
       Consideration into an escrow account for the benefit of the employees entitled thereto, to be paid to such
       employees upon the earlier of (X) the Sellers’ emergence from bankruptcy or (Y) Bankruptcy Court approval,
       with any remaining unused funds being remitted to the Purchaser following payment of all severance
       obligations.”




                                                        4
18-14010-jlg     Doc 140        Filed 12/31/18        Entered 12/31/18 13:54:54               Main Document
                                                    Pg 5 of 30




                    .

       3.       Incredibly, and as will be demonstrated at the Bidding Procedures hearing, prior to

their acceptance of the Stalking Horse Bid that zeroed out unsecured creditors,



                                                   , let alone one based on a truncated timeline.




                                                            .7 When these efforts were unsuccessful,




                        , the Debtors decided – for some unexplained reason – that they should file

bankruptcy and sell their assets under Section 363 of the Bankruptcy Code. But before doing so,

the Debtors locked in the Stalking Horse Agreement that dictated (i) payments to employees and

management regardless of whether such employees are hired by the Stalking Horse Bidder (in fact




7
       The Debtors’ sole commercial product, TRULANCE, received FDA approval less than two years prior to the
       Petition Date, and was approved for a second use less than a year prior to the Petition Date. First-Day
       Declaration, ¶ 12. The Debtors entered into potentially lucrative licensing agreements for this product in
       Canada, mainland China, Hong Kong and Macau even more recently. First-Day Declaration, ¶¶ 13, 14.
       Given the recency of these key events, it is curious that the Debtors provide so little specificity regarding
       recent marketing efforts. While boasting that Centerview “contacted over 30 pharmaceutical companies and
       financial buyers” starting in 2015, all the Debtors can say about the 2018 Strategic Review Process that began
       in May 2018 is that Centerview contacted “several additional potential buyers” and “various potential
       interested parties.” Bid Procedures Motion, ¶¶ 11-14; First-Day Declaration, ¶¶ 40-43.


                                                        5
18-14010-jlg         Doc 140    Filed 12/31/18     Entered 12/31/18 13:54:54         Main Document
                                                 Pg 6 of 30


the payments are only to be made if they are not hired by the Stalking Horse Bidder), (ii) a purchase

price at

                                                                              and (iii) a sale timeline

assuring that the bargain basement price is subject to limited, if any, challenge.



                                                             The Debtors and their management have

a fiduciary duty to all stakeholders to maximize value – not to simply ensure that the assets are

delivered to the Stalking Horse Bidder at a price sufficient to pay off their secured lenders. Given



                                           and the numerous bid-chilling components of the Bidding

Procedures demanded by the Stalking Horse Bidder, such as exposing bidders to the loss of their

Good Faith Deposit, it is challenging to see how the Debtors could prefer the Stalking Horse Bid

over a naked auction.

           4.       The Committee objects to the Court’s wholesale approval of the proposed Bidding

Procedures and Stalking Horse Agreement because, taken together, they would foster a sale

process that runs afoul of the Bankruptcy Code’s primary goal of maximizing value for a debtor’s

estate and all of its creditors and instead locks in a transaction without any realistic opportunity for

competitive bidding, and pre-determines the distribution of proceeds from such transaction,

primarily for the benefit of three parties: the Prepetition Lenders, the Stalking Horse Bidder and

the Debtors’ management. Instead, this Court should enter a Bidding Procedures Order which:

                •   Incorporates a sale timeline that permits a formal marketing process to be
                    completed – which the Debtors have never undertaken. The Committee believes
                    that extending the proposed process by four weeks will permit the Debtors’
                    investment banker to run such process, with the Committee’s investment banker




                                                    6
18-14010-jlg    Doc 140        Filed 12/31/18        Entered 12/31/18 13:54:54                Main Document
                                                   Pg 7 of 30


               advising, and as the Committee will demonstrate at the Bidding Procedures hearing,
               if necessary, the Debtors’ available liquidity will support such timeline.8

          •    Makes absolutely clear that the $15 million of “Severance Consideration” is in no
               way, shape or form approved by the Bidding Procedures Order. Moreover, the
               Stalking Horse Agreement should not be approved absent provision that the
               Stalking Horse will have no termination right if the Severance Consideration is
               ultimately not approved by this Court and the Stalking Horse will pay the full $200
               million purported purchase price to the Debtors regardless of approval of the
               Severance Consideration.

          •    Approves the Break-Up Fee and Expense Reimbursement, if at all, at a more typical
               market level –

                                                                                             – and
               provides, as virtually all bidding procedures orders do, that the Break-Up Fee and
               Expense Reimbursement should only be paid upon consummation of an alternative
               sale. As structured, the Break-Up Fee and Expense Reimbursement are to be paid,
               incredibly, from the Good Faith Deposit of the winning bidder, even if the winning
               bidder properly exercises its termination rights. Such a structure will undoubtedly
               deter parties from bidding – as it is likely intended to do.

          •    Expressly permits the Debtors to consider pursuing a plan of reorganization until
               the time of the Sale Hearing (which, after all, is just a functional equivalent of a
               competing bid) and, in the event such a path is pursued, the Stalking Horse Bidder’s
               claims should be limited to the Break-Up Fee and Expense Reimbursement.

          •    Permits bidders to submit lot bids, in particular permitting separate bids for
               TRULANCE and Dolcanatide.




8
      This is not a case where the Debtors are losing hundreds of thousands or millions of dollars each passing day.
      To the contrary, the DIP facility provides for only $8 million in funding between December 21, 2018 and
      January 15, 2019 and only $45 million for the totality of these cases, the majority of which the Debtors
      forecast will be untouched at the end of their current 13-week budget. Second Interim Order to Authorize
      Post-Petition Financing [Docket No. 113], at 2. Consequently, it is artificial and disingenuous for the Debtors
      to suggest that the process cannot be slowed to consider whether the Debtors’ marketing process or bidding
      procedures may be enhanced.


                                                        7
18-14010-jlg    Doc 140     Filed 12/31/18     Entered 12/31/18 13:54:54         Main Document
                                             Pg 8 of 30


                                        BACKGROUND

A.      The Debtors’ Chapter 11 Cases

        5.     On December 12, 2018 (the “Petition Date”), the Debtors commenced the above-

captioned cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,

as amended (the ”Bankruptcy Code”). The Debtors are continuing in possession of their property

and are operating their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. On December 20, 2018, the Office of the United States Trustee appointed

the Committee. No trustee or examiner has been appointed in the Chapter 11 Cases.

B.      The Debtors’ Strategic Review Process

        6.     In 2015, the Debtors engaged Centerview Partners LLC (“Centerview”) to explore

options and alternatives to enhance shareholder value and to conduct buyer outreach. Over the

course of three years, Centerview purportedly reached out to thirty “pharmaceutical companies

and financial buyers”. Bid Procedures Motion, ¶¶ 12, 13. According to the Debtors, during the

last three quarters of 2018, the Debtors’ “extensive” outreach continued and Centerview reached

out to buyers who had previously expressed interest, as well a few “additional” buyers, although

it is unclear from the Debtors’ pleadings how many of the thirty parties were contacted prior to

2018.    Id.   Any post-2017 marketing is particularly important because, as noted above,

TRULANCE was not FDA approved until 2017, making any marketing of the Debtors prior to

that time stale and not an appropriate measure of current interest and value in the Debtors’ assets.




                                                 8
18-14010-jlg   Doc 140   Filed 12/31/18     Entered 12/31/18 13:54:54   Main Document
                                          Pg 9 of 30




                                             9
18-14010-jlg    Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54            Main Document
                                          Pg 10 of 30




   On October 25, 2018, the Debtors issued a press release and filed a Form 8-K summarizing

their strategic review process. The Debtors announced that they had received multiple offers to

acquire the company, but that “the offers received to acquire Synergy have been significantly

below the Company’s current market value, and it has been unable to consummate any partnership

opportunities.” EX-99.1, Form 8-K dated October 25, 2018 (Exhibit 11).

       10.     At the time, the Debtors’ closing share price on October 25, 2018 was $1.40 per

share, giving the Debtors a market equity value of approximately $347 million, and implying, after

taking into account debt under the Prepetition Credit Agreement and other unsecured debt, an

enterprise value of greater than $450 million. Following this press release, the Debtors’ stock

opened trading on October 26 at $0.40 per share (over 70% lower than the closing price the day

before), and closed at $0.43 per share, representing a loss of approximately $241 million in market

equity value in less than 24 hours.




                                                10
18-14010-jlg   Doc 140   Filed 12/31/18 Entered 12/31/18 13:54:54   Main Document
                                       Pg 11 of 30




                                         11
18-14010-jlg   Doc 140   Filed 12/31/18 Entered 12/31/18 13:54:54   Main Document
                                       Pg 12 of 30




                                         12
18-14010-jlg     Doc 140    Filed 12/31/18 Entered 12/31/18 13:54:54          Main Document
                                          Pg 13 of 30


       15.      Since executing the Stalking Horse Agreement on December 12, 2018, the Debtors

have been subject to an onerous no-shop provision that precludes Centerview and the Debtors from

engaging with any other bidders.




       16.      Yet, despite the foregoing, the Debtors now propose a lightning fast sale process

with only approximately 5 weeks of marketing following approval of their bidding procedures,

which the Debtors seek approximately fifteen business days after the Petition Date. The Bid

Procedures Motion proposes the following abbreviated timeline for the Debtors’ sale process:

        Event                              Date                    Number of Marketing Days

 Petition Date           December 12, 2018                        N/A

 Bid Procedures          January 4, 2019                          0
 Hearing

 Bid Deadline            February 9, 2019 at 4:00 p.m. (EST)      36

 Auction                 February 12, 2019 at 10:00 a.m. (EST)    39

 Sale Hearing            February 15, 2019                        N/A



                                                  13
18-14010-jlg        Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                    Main Document
                                                Pg 14 of 30


                                                 OBJECTION

     I.   The Bidding Procedures and the Stalking Horse Agreement Chill Potential Interest
          in the Debtors’ Assets and Should Not be Approved Without Modification

          17.     As currently proposed, the Bidding Procedures and the Stalking Horse Agreement

do not provide the best means to maximize the value of the Debtors’ estates. The purpose of

bidding procedures is to facilitate the fair sale of a debtor’s assets through a process that will

maximize the value of such assets for the benefit of the debtor’s creditors. See Four B. Corp. v.

Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997); In re

Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The purpose of procedural bidding orders

is to facilitate an open and fair public sale designed to maximize value for the estate.”). The

Committee objects to the Bid Procedures Motion because, as currently structured, the deadlines

outlined therein thwart any meaningful exposure to the Debtors’ assets to higher and better offers.

In addition, the off-market nature of the Bid Protections in the Stalking Horse Agreement, which

the Debtors seek to lock in at the Bidding Procedures hearing, will serve to chill bidding, especially

when considered in conjunction with the lightning-pace of the sale timeline

                                    , and should not be approved absent modification.

                a. Compressed Sale Milestones and Lack of an Appropriate Marketing Process
                   Will Stifle Alternate Proposals

          18.     In connection with the Bid Procedures Motion, the Debtors and the Purchaser

impose aggressive Sale Milestones resulting in a severely condensed sale process – commencing

only after the Debtors are no longer subject to the expansive “no shop” prohibitions set forth in

the Stalking Horse Agreement.11 The proposed timing in the Bidding Procedures is insufficient to



11
          Even after the expiration of the “no shop”, under the proposed Bidding Procedures the Debtors would not be
          allowed to evaluate and/or conduct an alternative transaction contemporaneously with the sale process, as
          discussed further below.


                                                         14
18-14010-jlg      Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                   Main Document
                                              Pg 15 of 30


afford third parties a fair opportunity to participate in the sale process and, as currently formulated,

the proposed Bidding Procedures contemplate (i) a bid deadline on February 9, 2019,

approximately 36 days after this Court’s prospective entry of the Bidding Procedures Order, (ii) an

auction on February 12, 2019, three days after the bid deadline, and (iii) a hearing to consider

approval of any sale to the successful bidder prior to February 15, 2019. Bidding Procedures at 2-

3.

         19.     These requested deadlines provide an unreasonably abbreviated schedule for any

sale and the Stalking Horse Bidder staunchly refuses to adjust them, despite complaining that it

cannot comply with discovery requests tailored to its own sale timeline – noting the Committee

“purported to demand compliance less than three business days [after service of its Subpoena] by

December 28, 2018 at 5 p.m.”12 The Stalking Horse Bidder’s objection leaves out the fact that the

objection deadline to the Bid Procedures Motion was set for December 28, 2018 at 4:00 p.m. EST

(and only later extended to December 31 at 2:00 p.m. EST for the Committee) – four business days

after the formation of the Committee and nine business days after the commencement of these

cases.

         20.     Equally important, any “emergency” to which the Debtors and the Stalking Horse

Bidder point in support of their proposed expedited schedule, assuming there is one, is self-created.

This is a case in which the Debtors purportedly solicited thirty (30) potential purchasers over the

course of three years

                                   , and, incredibly, it apparently was the Debtors themselves who

decided to effectuate a sale through these chapter 11 cases. Bid Procedures Motion, ¶¶ 11, 12.



12
         Bausch Health Companies Inc. and Bausch Health Ireland Limited’s Objections and Responses to the
         Official Committee of Unsecured Creditors’ Subpoena to Produce Documents, Information, or Objects or to
         Permit Inspection of Premises in a Bankruptcy Case, at 2 (Exhibit 23).


                                                      15
18-14010-jlg    Doc 140      Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                           Pg 16 of 30


This is nothing other than a ploy that locks in severance payments to management, and a full

recovery to the senior lenders, to the detriment of all others and to protect the Debtors’ officers

and directors from legal attack because of their incredibly flawed process and their prepetition

decisions which will undoubtedly be subject to future litigation (unless the proposed releases in

the “Acceptable Plan” survive), all while the Stalking Horse Bidder gets to purchase the Debtors’

assets amidst a chilled bidding process resulting from the artificially expeditious sale timeline.

       21.     The Debtors’ counsel attempted to justify the rushed timeline for the hearing on the

Bid Procedures Motion by asserting that having an order approving the Bidding Procedures entered

on January 4, 2019 would allow the Debtors’ bankers to solicit potential investors or purchasers at

an industry conference taking place the following week:

       As for January 4th, Your Honor, for the bidding procedures order to be entered,
       Your Honor, that’s where our stalking horse comes in. And our stalking horse is
       insisting on having January 4th.

       It’s important to know that January 4th is also helpful for us. The reason for that is
       there is the most important conference for the investment banking world and for
       investors in healthcare. That happens the weekend after that January 4th. So
       something like 5th, 6th, 7th, 9th, there is what is commonly known in the industry
       as this JPM conference. Your Honor, I’m not invited, but our bankers are invited.
       And we want our bankers to be armed with the ability to go talk to investors while
       they’re at that JPM conference. They cannot talk to investors before the bid
       procedures order is entered because we’ve got a no-shot [sic] from when we signed
       until we get our bid procedures order entered.

First Day Hearing Tr. (Dec. 13, 2018), 30:24-31:14 (Exhibit 24).

       22.     The Committee agrees that, in the abstract, the conference would present a valuable

opportunity for marketing the Debtors assets despite the fact that Centerview is attending in an

informal capacity and not on a formal invitation, but the Debtors’ efforts at the conference will be

hampered given the extremely tight no-shop the Debtors are subject to under the Stalking Horse

Agreement – which only permits the Debtors to start any marketing efforts whatsoever once, and

solely in accordance with, the entry of the Bidding Procedures. So, now, the Debtors cannot even


                                                 16
18-14010-jlg     Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                     Main Document
                                             Pg 17 of 30


tell prospective bidders that they want to set up meetings with them at the conference to discuss

Synergy. The more likely result is that the conference will further delay interested participants

from having the time to promptly begin negotiating NDAs and diligencing Synergy, which further

compresses the already quick timeline under the Debtors’ contemplated schedule.

       23.     Given these restrictions, the deadlines set forth in the Bidding Procedures are even

shorter than they appear on their face, as potential bidders who would like access to Diligence

Material need to sign a confidentiality agreement and provide evidence of the bidder’s ability to

finance the sale (including its unaudited financial statements, a pro forma capital structure and

other information as determined by the Debtors) – despite having no access to the Debtors

whatsoever until January 5, 2019 at the earliest, and likely not until January 10, 2019 or later, after

the JPM conference concludes. This will likely take a few days for any potential bidder to collect,

and thus potential bidders – to the extent they are even among the parties who receive the Sale

Notice – will likely have less than thirty days to diligence the transaction and submit a bid. Indeed,

any interested party who previously had relevant diligence information was required to destroy it

pursuant to Section 5.10 of the Stalking Horse Agreement and thus would be required to begin the

diligence process anew.13

       24.     Any interested bidder tempted to reach out to the Debtors was undoubtedly further

deterred by the additional requirements in Section 5.10 requiring the Debtors to report to the

Stalking Horse Bidder “any inquiry, indication of interest, proposal or offer from a third party with

respect to an Alternative Transaction received by the Sellers or any of their Affiliates or its or their




13
       Section 5.10 of the Stalking Horse Agreement provides, in part: “The Sellers shall immediately instruct any
       Person in possession of confidential information about the Sellers that was furnished by or on behalf of the
       Sellers in connection with any actual or potential Alternative Transaction to return or destroy all such
       information or documents or material incorporating such information in accordance with the confidentiality
       or similar agreement governing treatment of such confidential information.”


                                                      17
18-14010-jlg     Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                       Main Document
                                             Pg 18 of 30


employees or Representatives after the date hereof until the Bankruptcy Court shall have entered

the Bidding Procedures Order, and the Sellers shall communicate to BH and the Purchaser the

material terms of, including the identity of the Person or Persons making, any such inquiry,

indication of interest, proposal or offer.”




       25.     Further, there is no evidence that the Debtors are in desperate need of funding which

would require such a quick sale process. As discussed in the Committee’s objection to the DIP

Motion, the Debtors’ budget shows sufficient funds to operate through an extended sale process.

A liquidity crisis that would require an expedited sale does not exist here. Given the situation, the

Committee submits the Sale Milestones must be extended for an additional four-week period to

allow for reasonable diligence, formulation of competing offers and to responsibly test the

marketplace for the Debtors’ assets. This is particularly necessary given

                                                                                          .

       26.     These sale milestones are much more aggressive than those of comparable

bankruptcy cases. Here, the Sale Milestones establish an unreasonably short period under the

circumstances because: (i)

                                       ,14 (ii) the assets are essentially a drug portfolio that is not

shrinking in value over a few weeks, and (iii) the Debtors have sufficient liquidity to fund an

extended marketing and sale process. Moreover, comparable bankruptcy cases approving such



14
       As noted above, the Debtors’ description of the prepetition marketing process covers a three-year period and
       does not indicate the extent to which marketing was undertaken in the months prior to the Petition Date. See
       First-Day Declaration, ¶¶ 40-42; Bid Procedures Motion, ¶¶ 11-14.


                                                      18
18-14010-jlg     Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                           Pg 19 of 30


aggressive milestones between the Bidding Procedures hearing and the Auction did not also have

a strict no-shop that essentially negated the use of the entire period prior to the Bidding Procedures

hearing. The consequence of such compressed timing is that only a bidder with a working

knowledge of the relevant information regarding the Debtors and their businesses will have

adequate time to formulate a reasoned bid for the assets. Interested third parties must be afforded

adequate time to conduct proper and fulsome due diligence, formulate bids and procure any

necessary financing to participate in the sale process.

             b. The Bid Protections are Excessive

       27.     When triggered, the Debtors are seeking authority to pay $8.95 million in Bid

Protections to the Stalking Horse Bidder, comprised as follows: (i) a $7 million Break-Up Fee and

(ii) up to $1.95 million in expense reimbursements. Accordingly, the Stalking Horse Bidder would

be entitled to fees aggregating 4.475% of the $200 million Purchase Price (and 4.84% of the $185

million that is proposed to be received by the Debtors’ estates). These excessive fees are

unnecessary and will discourage bidding.

       28.     Deal protections are governed by Section 503(b) of the Bankruptcy Code, which

provides for administrative expense status for “the actual, necessary costs and expenses of

preserving the estate.” 11 U.S.C. 503(b).




                   The Debtors weakly assert in the Bid Procedures Motion that “[b]ut for the Bid




                                                 19
18-14010-jlg    Doc 140      Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                           Pg 20 of 30


Protections, the Debtors do not believe the Stalking Horse Bidder would have entered into the

Stalking Horse Agreement.” Bid Procedures Motion, ¶ 43. The facts show otherwise. The

Debtors cannot now claim the Bid Protections are necessary to induce the Stalking Horse Bidder

to bid when the Stalking Horse Bidder is now

       29.     Even if this Court finds the Bid Protections are a necessary inducement to create a

stalking horse bid, the Bid Protections are out-sized relative to the transaction value. To be

approved, deal protections should encourage, not discourage bidding. See Integrated Resources,

147 B.R. 650 (S.D.N.Y. 1992) (holding that “[i]f the break-up fee encourages bidding it will be

approved, if it stifles bidding, it will not be approved.”); see also In re 995 Fifth Ave. Assocs., 96

B.R. 24, 28 (Bankr. S.D.N.Y. 1989)) (break-up fees should be “reasonable in relation to the

bidder’s efforts and to the magnitude of the transaction”). As such, courts have reduced or

disallowed fees when (i) the requested reimbursement of expenses did not represent the actual

costs incurred by the stalking horse, and/or (ii) they included excessive break-up fees in light of

the proposed transaction. See In re Reliant Energy Channelview LP, 594 F.3d 200, 208 (3d Cir.

2010) (affirming bankruptcy court rejection of bid chilling break-up fee representing

approximately 3% of the purchase price). Cases generally do not allow fees that exceed 3% of the

proposed purchase price. See Anne M. Anderson, Acquisitions in Bankruptcy: 363 Sales Versus

Plan Sales and the Existence of Fire Sales, 22 Am. Bankr. Inst. L. Rev. 1, 6 (2014) (noting break-

up fees “average 2.3% of the stalking horse price”); see also Joseph Samet, Use of Break-Up and




                                                 20
18-14010-jlg    Doc 140      Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                           Pg 21 of 30


Topping Fees in Corporate and Bankruptcy Asset Sales, 918 PLI/Comm 3351, 363 (2009). Here,

the proposed Bid Protections aggregating a startling 4.475% (or 4.84% depending on how the $15

million earmarked for management is addressed); not only is this a waste of estate assets, but the

Bid Protections also create an excessively high threshold for an initial competing bid (especially

given                                                 and extremely limited time to formulate a bid

post-petition) and will accordingly suppress the competitive bidding process. The proposed Bid

Protections are excessive, chill bidding, and must be modified.

        30.    To the extent this Court does approve the Break-Up Fee at this junction, the

structure of any Break-Up Fee should be adjusted. Under the current Stalking Horse Agreement,

the Break-Up Fee is payable three days after any material breach of a representation, warranty or

covenant (even if the Stalking Horse Bidder is the Successful Bidder) or if the Stalking Horse

Bidder is not the Successful Bidder, regardless of whether an Alternative Transaction is

consummated. Not only is the Break-Up Fee payable almost immediately upon termination (and

prior to the consummation of any Alternative Transaction), the Bidding Procedures build in that

“a portion of the Good Faith Deposit of a Successful Bidder (other than the Stalking Horse Bidder)

equal to the Bid Protections due to the Stalking Horse Bidder under the Stalking Horse Agreement

shall be used to pay the Stalking Horse Bidder in accordance with the terms of the Stalking Horse

Agreement and the Bidding Procedures Order.” Bidding Procedures at 14. Thus, any Qualified

Bidder has to agree up front that if it is the Successful Bidder then a portion of its deposit will be

payable to the Stalking Horse Bidder in the form of the Break-Up Fee, and if for some reason the

Successful Bidder does not consummate its transaction, its only recourse for that portion of the

“deposit” is an administrative expense claim against the Debtors. This will undoubtedly have a




                                                 21
18-14010-jlg     Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                   Main Document
                                             Pg 22 of 30


serious bid-deterring effect given the risks it shifts to any bidder interested in participating in the

Auction and cannot be tolerated.

       31.      The Committee respectfully submits that the Break-Up Fee should be payable upon

the various termination events set forth in the Stalking Horse Agreement only if an Alternative

Transaction is consummated within nine months following such termination and the Break-Up Fee

is payable solely from proceeds of such Alternative Transaction, but that the Break-Up Fee and

Expense Reimbursement should be afforded administrative priority status and the consent of the

DIP Lender to payment from the DIP Collateral as protection – which of course is the typical result

in nearly every Section 363 sale. In addition, the Break-Up Fee should not be payable from the

Good Faith Deposits of any Qualified Bidders, or payable at all if the Stalking Horse Bidder is the

Successful Bidder and elects not to close the transaction due to a breach of a representation or

warranty.17 This way, the plethora of termination rights of the Stalking Horse Bidder do not serve

to chill bidding or destroy estate value – and create an unnecessary liquidity crisis – if the Debtors

cannot otherwise consummate a transaction.

 II.   Approval of $15 Million of the Purchase Price to Pay Severance is Inappropriate and
       Subverts the Bankruptcy Code

       32.      The Debtors would like the Court to believe that the proposed Severance

Consideration merely amends pre-existing severance obligations, that such obligations are in the

ordinary course of business and do not require this Court’s approval, and that the postpetition

termination payments would be afforded administrative priority status.18 Needless to say at this




17
       To say the least, the Stalking Horse Agreement has a variety of “outs.”

18
       It is the Debtors who are responsible for proving entitlement to an administrative expense. In re Drexel
       Burnham Lambert Grp. Inc., 134 B.R. 482, 489 (Bankr. S.D.N.Y. 1991) (noting the claimant bears the burden
       of proof). The Debtors, thus far, have failed to provide information adequate to determine how each


                                                       22
18-14010-jlg     Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                     Main Document
                                             Pg 23 of 30


juncture, the Committee disputes all of these assertions.




       33.     Regardless, these are all issues that would be properly heard as part of a motion

requesting approval of a key employee retention or incentive plan and considered by this Court

after a full review and consideration of the employee programs – or in the context of a hearing to

determine whether such severance claims that were created on the eve of the bankruptcy filing and

which can still be eliminated are truly entitled to administrative priority status under the

Bankruptcy Code. Instead of taking this more typical path, the Debtors and the Stalking Horse

Bidder seek to use the Stalking Horse Agreement to dictate the distribution of the sale proceeds,

self-selecting which claims against the Debtors will be paid regardless of assumption of liability

by the Stalking Horse Bidder.          Indeed, the Debtors note they seek to pay the Severance

Consideration even if this Court does not approve the payments. As this Court is aware, an asset

purchase agreement is not the place to dictate distribution of proceeds, treatment of claims,




       employee will be compensated. This failure hamstrings any effort to analyze the legitimacy and purpose of
       these arrangements, much less whether these payments can be afforded administrative priority.
       Even if the severance payments may be afforded administrative priority status, classification of severance
       payments as an administrative expense rests on the belief that the severance is provided to alleviate the
       economic hardship of a terminated employee. See Bradwell v. GAF Corp., 954 F.2d 798, 801 (2d Cir. 1992).
       However, the length of the severance periods provided for by the Debtors, up to twelve months, far exceeds
       what is needed to prevent employee hardship. In comparison, in the cases relied upon by the Debtors, the
       severance pay ranged from two (2) to four (4) weeks. See Straus-Duparquet, Inc. v. Local Union No. 3 Int'l
       Bhd. of Elec. Workers, A F of L, CIO, 386 F.2d 649, 650 (2d Cir. 1967); see also In re W. T. Grant Co., 620
       F.2d 319 (2d Cir. 1980).




                                                      23
18-14010-jlg     Doc 140        Filed 12/31/18 Entered 12/31/18 13:54:54                        Main Document
                                              Pg 24 of 30


determination of claim priority and other aspects of the Debtors’ case. The proper place for that

is in a chapter 11 plan.

       34.      Consistent with the Debtors’ approach throughout these cases, the only explanation

for why the “Severance Consideration” is sought to be addressed through the Bid Procedures

Motion was provided by the Debtors’ proposed counsel, who asserted that approval of the

“Severance Consideration” is included in the Bid Procedures Motion because the Debtors would

not be ready to ask for approval of the “Severance Consideration” if the sale does not happen.20

       35.      Any order entered by this Court should make clear that the construct of the

Severance Consideration is not being approved at this time and, to the extent the Court approves

any Break-Up Fee (despite being unnecessary21 and in excess of typical market rates, as set forth

above), should the Stalking Horse Bidder terminate the Stalking Horse Agreement on account of

this Court’s refusal to approve the Severance Consideration and machinations set forth in Section

1.6(a)(ii) of the Stalking Horse Agreement then the Stalking Horse Bidder shall not be entitled to

any Bid Protections.

       36.      In addition, the Bidding Procedures must be clarified as to how the Debtors intend

to value bids with respect to the $15 million that will go solely to management and not the Debtors’

estates – would a bid that did not include such payoff but otherwise exceeded the Stalking Horse



20
       “MR. MEISLER: Your Honor, on that point, Mr. Higgins is right; we did tie it to the sale motion, we put it
       in the sale motion, and here's why. We wanted to disclose the severance plan in the employee motion because
       we think it’s a fitting place to put the severance program. And there are insiders in that severance program;
       to be specific the CEO and CFO are in that severance program. The reason why we put it in the sale motion
       is the authority that I want is I want to pay -- I want to tie the authority to pay severance through the sale
       because if the sale doesn’t happen -- if I don’t get your approval on the sale, I’m not ready to ask for approval
       on the severance.” First Day Hearing Tr. (Dec. 13, 2018), 72:22-73:8 (Exhibit 24).
21
       The Stalking Horse Bidder is provided with substantial operating covenant protections in other provisions of
       the Stalking Horse Agreement, including, but not limited to, walk rights in Section 3.6(b) if the Stalking
       Horse Bidder does not believe the assets are sufficient to conduct the business in the same manner “as it is
       conducted on the date hereof” and Section 5.1 (Conduct of Business Pending Closing) which provides
       twenty-eight sub-clauses governing the Debtors’ actions prior to closing.


                                                         24
18-14010-jlg     Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54            Main Document
                                           Pg 25 of 30


Bidder’s Purchase Price be higher or would the failure to include the payout to management mean

the bid is insufficient?

        37.     To address this ambiguity, the Bidding Procedures should be amended so that the

$15 million of the Severance Consideration is excluded from the Debtors’ calculations when

determining whether a Qualified Bid (including the Starting Bid or any subsequent Overbids)

presents consideration equal or superior to what is provided for in the Stalking Horse Agreement.

In other words, for purposes of the Bidding Procedures the Purchase Price should be valued at

$185 million instead of the $200 million Purchase Price that includes the Severance Consideration.

Otherwise, the Debtors are chilling bidding by requiring that any Qualified Bid or Overbid provide

total consideration in excess of $200 million – despite the fact that the Debtors’ estates are only

receiving $185 million as currently contemplated in the Stalking Horse Agreement (with the

Severance Consideration going to management or being refunded to the Stalking Horse Bidder).

        38.     Alternatively, the Stalking Horse Bidder could avoid the foregoing result and

simplify the matter by simply agreeing that it will pay the estate $200 million, and it will be up to

the Debtors, subject to compliance with the Bankruptcy Code and the opportunity for other parties

in interest to weigh in, to seek this Court’s approval regarding distribution of such proceeds.

Again, this would of course be consistent with a typical 363 sale approach where the buyer pays

the purchase price and this Court, following notice and hearing, approves distributions to creditors.

        39.     The Stalking Horse Bidder cannot have it both ways. Either its bid is $185 million,

and Qualified Bids and Overbids are determined based on that amount (and the appropriateness of

the Break-Up Fee is evaluated based on that amount); or its bid is $200 million, regardless of

whether the Court allows $15 million of the Purchase Price to be set aside for the Debtors’

“severance” program. The Stalking Horse cannot be permitted to reduce the Purchase Price (or




                                                 25
18-14010-jlg    Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                          Pg 26 of 30


walk away from the sale) if the “severance” payments are not approved, yet pretend in the

meantime that its bid is $200 million.

III.   The Committee Should be Consulted Throughout the Sale Process

       40.     Given the importance of responsible oversight over the Debtors’ sale process, as

highlighted above, the Committee has issues with the consultation rights provided to the

Consultation Parties in the as-filed Bidding Procedures. The Committee and the Debtors are

working to resolve these issues and the Committee anticipates reaching an acceptable compromise

prior to the hearing; however, the Committee reserves all of its rights to supplement this objection

at the hearing in the instance that an acceptable settlement regarding consultation rights is not

reached.

IV.    There Are Other Problematic Provisions in the Proposed Bidding Procedures and the
       Stalking Horse Agreement

       41.     Based on its review to date of the information provided by the Debtors, there is

additional relief requested in the Bidding Procedures and the Stalking Horse Agreement that are

inappropriate at this time or should otherwise be modified. The problems with the Stalking Horse

Agreement are both relevant to this Court’s consideration of the Bid Procedures Motion and further

support this Objection.

       42.     Most importantly, it is imperative that the Debtors be allowed to seek an alternative

plan of reorganization while their 363 sale process is ongoing, and thus a fiduciary out should be

built into the Bidding Procedures. The dual paths would ensure the value of the estates are being

maximized without jeopardizing the work the Debtors have already done to secure the Stalking

Horse Agreement. This Court has previously recognized the importance of such a fiduciary out,

especially when there is a “no-shop” in place and                                                as




                                                26
18-14010-jlg       Doc 140       Filed 12/31/18 Entered 12/31/18 13:54:54                     Main Document
                                               Pg 27 of 30


is the case here.22




        43.       The other problematic provisions of the Bidding Procedures and Stalking Horse

Agreement relate to, inter alia, the following (with respect to which the Committee reserves its

rights), without limitation:

              •   The Bidding Procedures provide that the Debtors shall deliver, no later than twenty-
                  four (24) hours following the Bid Deadline, written copies of any such Bid to
                  counsel for the Stalking Horse Bidder. There is no reason the Stalking Horse
                  Bidder should be entitled to special treatment and receive all bids submitted when
                  no other bidder is privy to such information. Either all the bidders should get all
                  the bids – which would be unusual to say the least – or only the lead bid should be
                  distributed, as is typical.

              •   The “Same or Better Terms” provision provides extensive leeway to the Debtors to
                  reject Bids that they do not consider qualified, without oversight or consultation.
                  This provision should be modified to require consultation with the Consultation
                  Parties and to require that terms of Bids be evaluated in their totality.




22
        “THE COURT: The reason I scheduled a hearing is, when I read the agreement, which wasn’t originally
        given to me, it had a no-shop no-talk provision, it didn’t have a fiduciary out, and there’s no evidence that
        the debtor ever marketed the asset. So how can I approve it?” Transcript of Hearing at 5:10-14, In re
        SunEdison, Inc., No. 16-10992 (SMB) (Bankr. S.D.N.Y. Nov. 14, 2017) (Exhibit 29).




                                                        27
18-14010-jlg    Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                          Pg 28 of 30


          •    The “Time Frame for Closing” currently contains no parameters for discretionary
               extensions.

          •    If a Potential Bidder’s Bid is deemed deficient, the Potential Bidder should be
               permitted to remedy any deficiencies prior to the Auction. The Bidding Procedures
               currently require such deficiencies to be remedied prior to the Bid Deadline, despite
               the Debtors not being required to determine whether a Bid is a Qualified Bid until
               after the Bid Deadline. If a deficient Bid is capable of being remedied, the Debtors’
               estates will benefit from allowing the Potential Bidder sufficient opportunity to
               remedy deficiencies.

          •    The DIP Agent, on behalf of the DIP Lenders and the Prepetition Term Lenders, is
               currently allowed to become a Qualified Bidder “at its sole discretion.” As with
               any other Potential Bidder, whether the DIP Agent is a Qualified Bidder should be
               determined in consultation with the Consultation Parties.

          •    There is no clear carve-out to the Prepetition Term Lenders’ credit bid rights for
               the prepayment portion of their claims (which is invalid under the clear language
               of the applicable documents and applicable law) or their claim for an exit fee (for
               which no documentation has been provided). The Prepetition Term Lenders should
               only be permitted to credit bid to the extent of the allowed portion of their claims.

          •    The Stalking Horse Bidder is not currently required to serve as the Backup Bidder.
               Because all other Potential Bidders are required to serve as a Backup Bidder, the
               Stalking Horse Bidder should be required to serve as Backup Bidder in order to
               create a level playing field.

          •    The Bidding Procedures require the Backup Bidder to keep its bid open for as little
               as thirty (30) days after entry of the Sale Order, an excessively short timeframe that
               provides little wiggle room for unanticipated closing delays. The Backup Bid
               should be kept open for sixty (60) days after entry of the Sale Order or until the
               closing of the transaction with the Successful Bidder.

          •    Partial bids are prohibited, even if the total consideration from such partial bids
               exceeds the Purchase Price under the Stalking Horse Agreement. The Bidding
               Procedures should be designed to maximize the value received by the Debtors
               estates and thus partial bids should be permitted if the combined consideration
               exceeds the Purchase Price under the Stalking Horse Agreement.

          •    The Overbid Amount should be reduced to $1,000,000 to foster competitive
               bidding.



                                                28
18-14010-jlg       Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54             Main Document
                                             Pg 29 of 30


             •    The Good Faith Deposit should be based on the cash consideration portion of the
                  Purchase Price, and should not be used to pay the Bid Protections.

             •    The Bidding Procedures should provide that the implementation of the Sale is
                  subject to entry of the Sale Order.

             •    Section 1.1(m) of the Stalking Horse Agreement should clarify that if litigation
                  against the Stalking Horse Bidder is commenced by an official committee or trust
                  on which a Designated Party serves then it does not trigger the right of the Stalking
                  Horse Bidder to pursue such Designated Party on account of Avoidance Actions.

             •    “Excluded Assets” in the Stalking Horse Agreement should be revised to include
                  the proceeds of D&O insurance policies.

             •    The Debtors should be obligated to execute any confidentiality or non-disclosure
                  agreement with any party that previously executed such agreement on substantially
                  identical terms to ensure there is no delay in such parties access to diligence
                  information following the end of the no-shop period.

                                   RESERVATION OF RIGHTS

       44.        The Committee reserves the right to supplement and amend this Objection and

introduce evidence at any hearing on approval of the Bid Procedures Motion, or such other

hearings as may be scheduled in these cases from time to time, including, without limitation, with

regards to the Bid Procedures Motion or the Debtors’ proposed sale or after receipt of responses

to discovery requests or the Debtors’ depositions. Further, the Committee reserves the right to

respond, further object, join in, or amend any objection herein with respect to any argument or

objection made by any person relating to the Bid Procedures Motion or the other relief requested

in these cases.




                                                   29
18-14010-jlg    Doc 140     Filed 12/31/18 Entered 12/31/18 13:54:54            Main Document
                                          Pg 30 of 30


                                        CONCLUSION

               WHEREFORE, the Committee respectfully request that this Court grant the relief

requested in this Objection and such other relief as the Court deems just and proper.

Dated: December 31, 2018
       New York, New York
                                               /s/ Matthew L. Warren

                                             Richard A. Levy, Esq. (admitted pro hac vice)
                                             Matthew L. Warren, Esq. (admitted pro hac vice)
                                             LATHAM & WATKINS LLP
                                             330 North Wabash Avenue
                                             Suite 2800
                                             Chicago, IL 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767
                                             Email:       richard.levy@lw.com
                                                          matthew.warren@lw.com

                                             Christopher Harris, Esq.
                                             Blake T. Denton, Esq.
                                             Jeffrey Mispagel, Esq.
                                             LATHAM & WATKINS LLP
                                             885 Third Avenue
                                             New York, NY 10022
                                             Tel:        (212) 906-1200
                                             Fax:        (212) 751-4864
                                             Email:       christopher.harris@lw.com
                                                          blake.denton@lw.com
                                                          jeffrey.mispagel@lw.com

                                             Proposed Counsel for the Official
                                             Committee of Unsecured Creditors
